      Case 4:18-cv-01044-HSG Document 165 Filed 04/30/19 Page 1 of 3



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone: (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 Olga Slobodyanyuk (Bar No. 311194)
   olgaslobodaynyuk@quinnemanuel.com
 8 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 9 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
10
   Ed DeFranco (Bar No. 165596)
11 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
12 New York, NY 10010
   Telephone:    (212) 849-7000
13 Facsimile:    (212) 849-7100

14 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
15 John E. Nathan LLC
   1175 Park Avenue
16 New York, NY 10128
   Telephone:     (917) 960-1667
17
   Attorneys for Defendants and Counterclaimants
18
19                              UNITED STATES DISTRICT COURT
20               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
21 TECHSHOP, INC., a California corporation,       CASE NO. 4:18-CV-01044-HSG (JCS)
   DORIS A. KAELIN, in her capacity as
22 Chapter 7 trustee for TECHSHOP, INC.,           NOTICE OF APPEARANCE OF OLGA
                                                   SLOBODYANYUK
23                Plaintiff,

24         vs.

25 DAN RASURE, et al.,

26                Defendants.

27
     AND RELATED COUNTERCLAIMS
28

                                                                    CASE NO. 4:18-CV-01044-HSG
                                                                      NOTICE OF APPEARANCE
       Case 4:18-cv-01044-HSG Document 165 Filed 04/30/19 Page 2 of 3



 1 TO THE CLERK OF THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF

 2 RECORD:

 3         PLEASE TAKE NOTICE that Olga Slobodyanyuk, an attorney with the firm of Quinn
 4 Emanuel Urquhart & Sullivan, LLP, and admitted to practice before this Court and in the State of

 5 California, hereby appears as an attorney of record for Dan Rasure, TheShop Dot Build, LLC

 6 (formerly known as and sued herein under the name TechShop 2.0 LLC), and TheShop Dot Build

 7 San Fran, LLC (formerly known as and sued herein under the name TechShop 2.0 San Francisco

 8 LLC) in the above captioned matter.

 9         Olga Slobodyanyuk (Bar No. 311194)
           olgaslobodaynyuk@quinnemanuel.com
10         555 Twin Dolphin Drive, 5th Floor
           Redwood Shores, California 94065-2139
11         Telephone:   (650) 801-5000
           Facsimile:   (650) 801-5100
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                   -2-                    CASE NO. 4:18-CV-01044-HSG
                                                                            NOTICE OF APPEARANCE
      Case 4:18-cv-01044-HSG Document 165 Filed 04/30/19 Page 3 of 3



 1 DATED: April 30, 2019

 2                                    By       /s/ Olga Slobodyanyuk
 3                                      Ann McFarland Draper (Bar No. 065669)
                                        courts@draperlaw.net
 4                                      Draper Law Offices
                                        75 Broadway, Suite 202
 5                                      San Francisco, California 94111
                                        Telephone: (415) 989-5620
 6
                                        QUINN EMANUEL URQUHART &
 7                                      SULLIVAN, LLP
                                        Kevin P.B. Johnson (Bar No. 177129)
 8                                      kevinjohnson@quinnemanuel.com
                                        Andrea Pallios Roberts (Bar No. 228128)
 9                                      andreaproberts@quinnemanuel.com
                                        Olga Slobodyanyuk (Bar No. 311194)
10                                      olgaslobodaynyuk@quinnemanuel.com
                                        555 Twin Dolphin Drive, 5th Floor
11                                      Redwood Shores, California 94065-2139
                                        Telephone:    (650) 801-5000
12                                      Facsimile:    (650) 801-5100

13                                      Ed DeFranco (Bar No. 165596)
                                        eddefranco@quinnemanuel.com
14                                      51 Madison Avenue, 22nd Floor
                                        New York, NY 10010
15                                      Telephone:   (212) 849-7000
                                        Facsimile:   (212) 849-7100
16
                                        John E. Nathan (Pro Hac Vice)
17                                      jnathan155@yahoo.com
                                        John E. Nathan LLC
18                                      1175 Park Avenue
                                        New York, NY 10128
19                                      Telephone:    (917) 960-1667
20                                      Attorneys for Defendants and Counterclaimants
21

22

23

24

25

26

27

28

                                           -3-                 CASE NO. 4:18-CV-01044-HSG
                                                                 NOTICE OF APPEARANCE
